Exhibit 10.2




April 4, 2006




U.S. MAIL


Alan W. Crellin
c/o US Airways, Inc.
111 West Rio Salado Parkway
Tempe, AZ 85281


Re:      Amendment to Employment Agreement between US Airways, Inc. ("Company")
and Alan W. Crellin ("You or Your") dated as of September 27, 2005 (the
"Employment Agreement")

Dear Al:


     Pursuant to paragraph 12.5 of the Employment Agreement, the parties thereto
agree to amend the Employment Agreement as follows:

A.  In consideration of the Company's payment to you of $1,193,253.73, You agree
to waive paragraph 4.6 of your Employment Agreement insofar as it pertains to
Your participation in the US Airways Funded Executive Defined Contribution Plan
("Funded EDCP"). This waiver is not intended to alter Your right to participate
in the Unfunded Executive Defined Contribution Plan.

Specifically, You have agreed to the termination of Your participation in the
Funded EDCP in exchange for a payment representing (1) the balance in Your
Funded EDCP account as of March 31, 2006; and (2) a sum representing the Change
in Control Contribution calculated pursuant to sections 1.5 and 4.1 of the
Funded EDCP, and the Restoration Payment calculated pursuant to section 4.6 of
Your Employment Agreement, less scheduled contributions made to Your Funded EDCP
Account between September 28, 2005 and April 4, 2006. For the avoidance of any
doubt, You agree that the sum listed above represents full satisfaction of the
Company's obligations to You under the Funded EDCP. The tax gross-up provisions
of the Funded EDCP will apply to the payment made pursuant to this agreement to
the extent the payment represents amounts not previously subject to a tax
gross-up.



B.  In consideration of the Company's payment to You of $80,770.00, You agree
that this payment represents full satisfaction of the Company's obligations to
You under paragraph 6.5 (b)(2) of Your Employment Agreement, and that You have
no further rights under this paragraph.


C.  In consideration of the Company's payment to You of $70,180.00, You agree
that this payment represents full satisfaction of the Company's obligations to
You under Paragraph 6.5 (b)(3) of your Employment Agreement, and that You have
no further rights under this paragraph.



Please indicate Your agreement with the foregoing by executing this letter and
returning it to me. Upon receipt of Your signed acknowledgement, the Company
will issue, or cause to be issued, the payments described above.



Sincerely,





____/s/ Jefferey D. McClelland_____
Jeffrey D. McClelland
Executive Vice President &
Chief Administrative Officer




Agreed and acknowledged:



_____/s/ Alan W. Crellin______
Alan W. Crellin